DETAILED ACTION
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Victor (WO 2014126931; of record).
Victor provides stable platelet-rich-plasma (PRP) compositions.
It is noted that platelet-rich-plasma is a blood product as exemplified by instant claim 3. Human sources are identified (see [0082]) (see instant claim 4).
Victor suggests that their composition be in the form of a liposome (see [0015] and [0119]). 
Victor’s composition may also include stem cells (see [0016]) (see instant claim 6).
The PRP is to be present in an amount ranging from 1-50% by weight (see [0123]) (see instant claim 5). See MPEP 2144.05(I).
Victor teaches that their PRP composition comprises activated platelets which may release active agents such as cytokines and growth factors (see [0058], [0118] and [0126]) (see instant claim 6). Exemplified growth factors include endothelial growth factor (EGF) and insulin growth factor-1 (IGF-1) (see [0058]) (see instant claim 7) as well as insulin the hormone (see [0129]) (see instant claim 9). Exemplified cytokines include IL-1B, IL-6 and TNFa) (see [0118]) (see instant claim 9).
As it pertains to instant claim 10, the ranges claimed are so broad (e.g. 0.1-1000 pg/mL, or at least about 100 ng/mL), that it would be expected that the general framework of Victor’s PRP composition would be sufficient to obviate at least one of these ranges if not all of them. Moreover, there is no evidence that the claimed ranges are critical to the claimed invention. See MPEP 2144.05(II)(A).
The PRP of Victor’s composition is to be cryopreserved (lyophilized or freeze-dried) (see [0132]) (see instant claim 11).
In addition to the liposomal carrier, the composition may comprise a carrier or dispersion medium containing a polyol such as propylene glycol (see [0119]) (see instant claim 12). 
Victor’s exemplary formulations all seemingly use water a carrier for the composition. However, as Victor teaches that water and polyols, such as propylene glycol, are interchangeable, one would reasonably expect that a composition comprising propylene glycol in place of water would yield the same benefit as the composition comprising water. For example, Example 2 of Victor employs 45.7% water. It is the Examiner’s view that a similar composition comprising 45.7% propylene glycol, rather than water, would perform similarly to that of water given the recognized interchangeability. See MPEP 2144.06.
Lipophilic substances are contemplated for use in the PRP composition. [0120] teaches including olive oil and vegetable oil (see instant claim 15). It is noted that olive oil and vegetable oil are instant claimed to be transdermal enhancing actives (see instant claim 15).
Victor teaches that their PRP composition is to be used in methods of treating the skin to remedy a skin defect such as wrinkles (see [0040] and [0165]) (see instant claims 18-20). As it pertains to the degree of wrinkle mitigation, Victor does not provide such a parameter. However, given the substantially similar method/composition, it would be reasonable to expect, absent evidence otherwise, that Victor’s teaching would impart a similar benefit.
The only difference between Victor and the instant claims is that Victor does not teach the specific combination of components as claimed in a single embodiment (liposomal composition comprising blood product and transdermal carrier), or with sufficient specificity to be anticipatory.  The specific combination of features claimed is provided within the teaching of Victor, but ‘such ‘picking and choosing’ within several variable does not necessarily give rise to anticipation.   Where, as here, the reference does not provide any explicit motivation to select this specific combination of variables, anticipation cannot be found.  However, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  See MPEP 2141(I).  Consistent with this reasoning, it would have been obvious to have selected various combinations of various disclosed ingredients from within Victor's disclosure, to arrive at compositions and methods of applying PRP so as to treat skin defects.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,083,687. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the cited claims are directed to a skin care formulation for transdermal administration of a component of a blood product, the formulation comprising: a blood product selected from plasma, serum, conditioned plasma and combinations thereof; a transdermal carrier; and a liposomal base; wherein at least a portion of the blood product and transdermal carrier is contained within liposomes of the liposomal base; and wherein the liposomal base is a mixture of about 60-80% wt/wt water, glycerin, 02-15 alkyl benzoate, glyceryl stearate, dimethicone, cetearyl alcohol, cetearyl glucoside, polyacrylamide, cetyl alcohol, magnesium aluminum silicate, xanthan gum, aloe vera, tocopheryl acetate, prunus amygadalus amara kernel oil, Vitis vinifera seed extract, Triticum vulgare germ oil, retinyl palmitate, ascorbyl palmitate, tetrasodium EDTA, phenoxyethanol, and sodium hydroxymethylglycinate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611